         Case 1:17-cr-00232-EGS Document 98-8 Filed 07/11/19 Page 1 of 6



General Flynn 1/2/17 (Brian Smith handwritten notes) Transcription by Sidney
Powell

Page 1. [relevant portions]
     MF
     No others


      Agreement to ___ to Inovo. August 9.
      Advisory consult services to Inovo. Create confidence to invest in Turkey.

Page 2. Post convention – August 9-11 in Texas
      Busy with campaign and Trump
      Busy schedule
      Bijan – vice chairman 30%
      Mike owns 35%

      Bijan – Iranian American - ___ naturalized
      Former member of ExIm [bank]
      Served Bush and Obama
      _______________________________

      _____ commission, ____, Iranian- American staff

      Aquim [sic] is Inovo.
      Bijan brought business to FIG
      Conversation on what we would do
      Came to DC. Friday afternoon phone calls to Aquim
      Update on our efforts
      2 x calls ~ 30 minutes each

      “Aquim [sic] set up meeting in September.
      Minister of Turkey in NY for UNGA.
            Met 2 ministers – Transportation and Foreign
            Me, Woolsey, Aquim [sic], Bijan –
            30-45 mins.”

Page 3

      RK: Details?

      MF: only in ___ engagement a bit
      Laid out for Aquim [sic] how we’d do what we do
      Heard from them on the challenges they’re facing

                                         1
Case 1:17-cr-00232-EGS Document 98-8 Filed 07/11/19 Page 2 of 6



      ~ 2 months after the coup
Research – how things are in Turkey

RK: Gulen?

MF: They did. Where we are w/ relationship.

RK: Notes?
MF: Didn’t know of any – maybe Turkish side

KV: Have the emails from Mike’s account.
           Use Virtue

MF2: FIG accounts shut down in December except MF
Backed-up me and Bijan
Have file that’s backup of Bijan
Can get the file from him
Can’t access his. Have mine and MF1
Gmail accounts – Virtue on top of certain emails
He has access to those. We don’t

Virtru

K: Have some emails

K; Weird to sit with Turkish ministers?

MF1: yes had just come from other meeting on campaign side.
     Talked about where we were @ the time
Were not very far

KV: Research into Gulen -- ___ near? Advisor Brian McCauley à principal
     former FBI

Project Confidence – 75-page report re Gulen
     Plan for disseminating what they found based on report

         Bijan says that report was an idea.

         RK: Specific contract. ______ of individuals.
         Have retrieved film and production crew

         MF1: Other emails that show the details
              Mike Boston

                                      2
Case 1:17-cr-00232-EGS Document 98-8 Filed 07/11/19 Page 3 of 6



     RK: Findings and criminal referrals
           Sphere Consulting

     MF1: Investigation we conducted

     RK: Network in US

     MF1: Sphere brought in by Bijan.
          To create video, story. Turkey to invest in.
          Confidence in the country to invest.

     RK: Op Ed and sleeper networks, plus criminal referrals – changes
     context

     5. MF1: Left details to Bijan

     RK: Bob Kelly – on LDA

     MF1: Sept/August -- Abundance of caution
     Bob Kelly – register – don’t know what that is
          We’ll be doing work for this make up?
          Out of my depth.
          Kelly didn’t work on underlying work.

     RK: Kelly listed not you

     MF1: yes

     KV: asked Bob. Dutch company.
          Bijan told me it was Dutch company
          Bob is attorney

           Mike Boston responsible to oversee
           Bijan gave prices to everyone

MF: I wasn’t involved day to day
           Conference calls and meetings
           Contract is for 90 days
     Decided not to continue

RK: Captain Akemin?
MF1: Don’t know

KV: Bijan has answers. Contradicted by emails.

                                     3
       Case 1:17-cr-00232-EGS Document 98-8 Filed 07/11/19 Page 4 of 6



             Inovo services company. Aquim is consultant
             Bijan said it’s to look smart in meetings

            6. KV: Ekim -- emails show Turkey.
      Mike copied on many the emails.
MF1: my calendar jam packed – few hours only
KV: Ekim à Bijan and MF1 – August 4
Money from ministry
Bob Kelly --- sole practitioner.
             Counsel outside “to the project”
      Government behind it, and Mike copied.
RK: Call from someone in August.
      FARA advice -- referred to other lawyer.
MF1: July 19 convention –
      Did some speeches on LLC
MF2: This project. Comm w/Bijan on wire transfers.
      to FIG and to Ekim.
      Accepted payments from Inovo.
      Ekim paid.
KV: Contract 3 x 200K
      Second was 185
      Then another for 185
      Bijan said no PR or lobbying so sent them money back
       Hired Ekim as consultant

       MF2: Never asked or doubted

       KV: trusted Bijan
            FIG shut down Nov. 30

       MF2: he has the back up zip file. His FIG materials.
       KV: Notice to preserve w/o checking or inquiring

                                          4
       Case 1:17-cr-00232-EGS Document 98-8 Filed 07/11/19 Page 5 of 6



7. MF2 – Bijan acknowledged.
KV: Shut down. Don’t delete. End of November.
RK: Where is it?
MF2: Google business. Archive data - Yes
      It sends you an email w/ links
BDS: Google may still have it? Paid up?
MF2: Yes paid by MF1 still his email.
RK: Do everything humanly possible
      Stroz?
MF2: Have access to his email. Send terms, names.
      Searched as many as I could
      61 pp emails.
KV: lots of emails say Mike is in charge
[?????] lied in meeting with us
MF2: He didn’t bring computer to meeting.
RK: Op Ed
MF: wanted it to go before election. Shipped out
      Hill picked it up
      I’ve been very strong on Islam. Taxpayer funded charter schools
      Russia trying to drive wedge
…Friend in need is friend indeed – my title
Published ________ on my part. Admin losing our ally – NATO
      Losing to Russia
      Gulen was creating tension




                                           5
          Case 1:17-cr-00232-EGS Document 98-8 Filed 07/11/19 Page 6 of 6



Page 8:
      RK: Connection to Inovo?
MF:   Paying closer attention to it, got me thinking.
          Book tour in Texas. Ron White.
      Irving Texas mayor – August on challenges with Gulen charter schools. Book
      on July 12.”
      Wrote several op-eds.
      RK: Whose idea?
      MF: Jointly to do it. I crafted ideas – he had other people edit.
RK: First draft?
MF: He [Bijan] did
      talked about ways to do project      Confidence project
MF2: Ekim isn’t comfortable
KV: Given doc to review and edit
MF1: Ekim says he didn’t like article
KV: Hank Cox – Sphere consulting—had role in edits
      Sphere did the shopping of Op Ed
Page 9: [relevant comments]
RK: Sphere registered November
      Documents -- Gulan op research, not commercial
MF1: Sphere w/ Ekim - handful of times




                                            6
